         Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


HUAWEI TECHNOLOGIES CO., LTD.

    AND

HUAWEI DEVICE USA, INC.,                                       Civil Action No. 20-cv-03155

        Plaintiffs,

        v.

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

       Defendants.


                                 DEFENDANTS’ STATUS REPORT

       Consistent with Defendants’ proposal for further proceedings in this case, ECF No. 23, the

Parties provide the following report regarding the current status of this litigation and the FOIA

requests at issue.

       Office of the United States Trade Representative (“USTR”):             There has been no

change in status since the Parties’ last report. As stated in that report: USTR completed its response

to Plaintiffs’ request prior to filing of this litigation. USTR made a supplemental release of

information previously redacted pursuant to exemption (b)(5) on February 12, 2021.

       Immigration and Customs Enforcement (“ICE”):                   There has been no change in

status since the Parties’ last report. As stated in that report: ICE completed its response to

Plaintiffs’ request on February 18, 2021. ICE processed 1,493 pages of potentially responsive

records. ICE determined that 788 pages were not responsive; 84 pages were duplicates; 581 pages

would be withheld in full pursuant to FOIA Exemptions (b)(3) (Rule 6e), (b)(5), (b)(6), (b)(7)(C),

(b)(7)(A), and (b)(7)(E); 17 pages were sent to other agencies for consultation, and would be

                                                  1
         Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 2 of 8




processed and released once the consultation is returned to ICE; and 23 pages were released to

Plaintiffs subject to partial withholdings pursuant to FOIA Exemptions (b)(5), (b)(6), and

(b)(7)(C).

       Department of Commerce: Following              discussions   with   Plaintiffs’   counsel,   the

Department of Commerce has re-opened the FOIA request at issue in this lawsuit, No. DOC-IOS-

2019-1183. Commerce is currently preparing its search in response to the request, including

evaluating search terms proposed by Plaintiffs.

       Department of Justice, Office of Information Policy (“OIP”):            There has been no

change in status since the Parties’ last report. As stated in that report: Searches for records

potentially responsive to Plaintiffs’ FOIA request have been initiated by OIP and are currently

pending. OIP anticipates receiving results from these searches at the beginning of May 2021. The

search for records responsive to Plaintiffs’ FOIA request is pending behind other searches in the

Department of Justice’s electronic search queue. Given the significant backlog of email and

electronic records searches, the Department is not in a position to complete the search for

Plaintiffs’ FOIA request more quickly without displacing other equally meritorious FOIA requests

ahead of this one in the queue, some of which are expedited or narrower in scope. OIP is currently

working with Plaintiffs regarding narrowing options, which may lead to faster search

results. Because searches are still ongoing, OIP is unable to provide information regarding the

total number of potentially responsive records that require review at this time. Once searches are

complete, OIP will assess the volume of potentially responsive records and anticipates being able

to provide an estimated timeframe for response to Plaintiffs’ FOIA request. OIP intends to confer

with Plaintiffs regarding the initial results of the searches and to propose a schedule for review




                                                  2
            Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 3 of 8




and/or processing of the potentially responsive material located pursuant to the completed

searches.

       Department of Justice, Criminal Division:              There has been no change in status

since the Parties’ last report. As stated in that report: Searches for records potentially responsive

to Plaintiffs’ FOIA request have been initiated within the Sections of the Criminal Division most

likely to maintain responsive records. These searches are currently pending. The Criminal

Division anticipates these searches will be completed by the end of May 2021. Because searches

are still ongoing, the Criminal Division is currently unable to provide information regarding the

total number of potentially responsive records that require review. Once searches are complete,

the Criminal Division will assess the volume of potentially responsive records and will begin to

conduct an initial responsiveness and de-duplication review to ascertain a more accurate document

count. The Criminal Division will then be able to confer with Plaintiffs regarding the initial results

of the search and to propose a schedule for review and/or processing of the potentially responsive

material located pursuant to the completed searches.

       Department of Justice, National Security Division (“NSD”):             There has been no

change in status since the Parties’ last report. As stated in that report: NSD is currently conducting

searches pursuant to the request in coordination with the relevant sections within the Division,

which the agency anticipates completing by April 30, 2021. Shortly thereafter, NSD anticipates

being able to provide an estimate of the volume of potentially responsive records and dates for

interim and final response or, alternatively, an anticipated pace of processing. NSD’s search

cannot be completed sooner in light of multiple factors, including that NSD’s search requires the

efforts of individual NSD employees, rather than simpler searches of centralized files, and because

NSD’s search requires liaison with other DOJ components.



                                                  3
         Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 4 of 8




       Federal Bureau of Investigation (“FBI”): The FBI has completed its initial search in

response to Plaintiffs’ request. The FBI is beginning the process of gathering records to evaluate

for responsiveness and potential release. Once that process is completed, the FBI will assess the

volume of potentially responsive records and anticipates being able to provide an estimated

timeframe for response to Plaintiffs’ request.

       Department of Treasury:        There has been no change in status since the Parties’ last

report. As stated in that report: Treasury’s initial search within the offices most likely to contain

responsive documents has not yielded any potentially responsive records. Treasury continues to

evaluate its search parameters to confirm whether any potentially responsive records may be

reasonably located.

       Department of Treasury, Office of Foreign Assets Control (“OFAC”):                    There

has been no change in status since the Parties’ last report except for the anticipated date of OFAC’s

initial release. As stated in that report (as modified with regard to the date): OFAC has completed

its initial search in response to Plaintiffs’ request, using search terms previously provided by

Plaintiffs, which yielded approximately 35,000 pages of records potentially responsive to the

request. OFAC has since assessed that the terms proposed by Plaintiffs were broader than

necessary to conduct a reasonably targeted search, which resulted in a large volume of non-

responsive records. Due to the number of non-responsive pages, OFAC is applying a narrowed

set of terms to ensure that the records processed are specifically responsive to Plaintiffs’ request

and to significantly reduce the number of non-responsive records for review.

       OFAC is currently processing these documents, but now anticipates making an initial

release on or about April 16, 2021. OFAC proposes to process at least 350 pages of records per

month and make monthly releases thereafter until all records have been processed. OFAC’s



                                                 4
           Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 5 of 8




processing capacity is limited to this pace because of the negative effects of the COVID-19

pandemic, staffing shortages, and the agency’s FOIA backlog.

       As part of its processing, OFAC will continue to review whether documents implicate the

equities of other agencies. If so, OFAC will process these documents through the Treasury

consultation process. See 31 C.F.R. §1.3(d). After completing the relevant consultations (the

timing of which is uncertain and depends in part on the response times of the other agencies),

OFAC will produce any remaining non-exempt, responsive records subject to the FOIA.

Additionally, OFAC anticipates that some of the documents will have to undergo the submitter

notice process for the potential redaction of confidential commercial information under Exemption

4. See 5 U.S.C. § 552(b)(4) and 31 C.F.R. §1.5. This process will add additional time to the review

process.

       Office of Management and Budget (“OMB”):             OMB transmitted its first production

of records on Monday, March 1, 2021. This production was in response to the first six bulleted

parts of Plaintiffs’ request to OMB. OMB plans to continue producing responsive records for the

seventh (and final) bulleted part of Plaintiffs’ request on a monthly basis going forward. OMB’s

initial search for the seventh bulleted part of Plaintiffs’ request collected more than 6,300

potentially responsive records. Because of OMB’s FOIA backlog, litigation caseload, and staffing

constraints, the agency’s long-standing position has been that, absent exceptional circumstances,

it cannot process rolling productions at a rate greater than 300 records reviewed per month per

case. At that rate, OMB plans to complete productions by January 31, 2023. OMB has provided

Plaintiffs with a proposal for narrowing the collected results in response to the seventh bulleted

part of Plaintiffs’ request in order to reduce the volume for processing, thereby accelerating the




                                                5
         Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 6 of 8




timeframe for completion. OMB plans to continue transmitting productions on a monthly basis

while the parties confer about that proposal, with the next production scheduled for April 1, 2021.

       Department of Homeland Security (“DHS”):               DHS     has   completed    an    initial

responsiveness review following its electronic collection of potentially responsive records. DHS

identified approximately 2,661 pages of potentially responsive records and plans to process 250

pages per month. DHS anticipates making monthly releases with its first release occurring by

April 30, 2021.

       Department of State:           There has been no change in status since the Parties’ last

report. As stated in that report: Due to the adverse impact of the COVID-19 pandemic, the State

Department’s FOIA operations are severely constrained. State has not yet issued a final

determination as to Plaintiff’s request and is not yet in a position to provide an estimate for when

it will be able to do so. That being said, State has been able under the present circumstances to

initiate searches for responsive records. While State is unable to commit to a processing rate at

this time, State can commit to making an initial, interim production on or about April 22, 2021,

with rolling productions every six weeks thereafter.

                                 PLAINTIFFS’ STATEMENT

       The Plaintiffs do not join in the substance of the government’s submission and adhere to

the position they expressed in the February 26 joint submission—that a briefing schedule and

status conference with the Court are necessary to require the agencies to fulfill their obligations

under FOIA. Indeed, the amount of times that Defendants report “no change in status”

underscores why this Court’s intervention is necessary to move this case forward. To date, only

three of the twelve defendant agencies have made productions to the Plaintiffs, nearly two years

after Plaintiffs submitted their requests, and even those limited productions have been partial,


                                                  6
         Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 7 of 8




heavily redacted, and without information necessary for Plaintiffs to assess the adequacy of the

agencies’ searches. Finally, Plaintiffs note that they do not agree with certain characterizations of

the Defendants’ actions and progress to date. Plaintiffs are willing to further detail these

disagreements at a status conference or in a manner ordered by the Court.”


Respectfully submitted,


 JENNER & BLOCK LLP                                   SIDLEY AUSTIN LLP


 /s/ Corinne M. Smith                                 /s/ Kwaku A. Akowuah

 Corinne M. Smith (No. 1025616)                       Kwaku A. Akowuah (No. 992575)
 1099 New York Ave., N.W., Suite 900                  Frank R. Volpe (No. 458791)
 Washington, D.C. 20001                               Daniel J. Hay (No. 1047969)
 Telephone: (202) 639-6000                            1501 K Street, N.W., Suite 600
 Facsimile: (202) 639-6066                            Washington, DC 20005
 csmith@jenner.com                                    Telephone: (202) 736-8000
                                                      Facsimile: (202) 736-8711
 Brian J. Fischer (pro hac vice application to        kakowuah@sidley.com
 be filed)                                            fvolpe@sidley.com
 Olivia G. Hoffman (pro hac vice application          dhay@sidley.com
 to be filed)
 Tessa J. G. Roberts (pro hac vice application        Caitlin N. Matheny (pro hac vice application
 to be filed)                                         to be filed)
 919 Third Avenue                                     787 7th Ave, New York, NY 10019
 New York, NY 10022                                   Telephone: (212) 839-5300
 Telephone: (212) 891-1600                            Facsimile: (212) 839-5599
 Facsimile: (212) 891-1699                            cmatheny@sidley.com
 bfischer@jenner.com
 ohoffman@jenner.com
 troberts@jenner.com


       Counsel for Plaintiffs Huawei Technologies Co., Ltd. and Huawei Device USA Inc.




                                                  7
Case 1:20-cv-03155-RBW Document 24 Filed 03/26/21 Page 8 of 8




                           BRIAN M. BOYNTON
                           Acting Assistant Attorney General

                           MARCIA BERMAN
                           Assistant Branch Director

                           /s/ James Powers
                           JAMES R. POWERS (TX Bar No. 24092989)
                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Washington, D.C. 20005
                           Telephone: (202) 353-0543
                           E-mail: James.R.Powers@usdoj.gov

                           Counsel for Defendants




                              8
